WiNslow, J.
The objection to the sufficiency of the information was made for the first, time after verdict. It is too late to make an objection of this nature after verdict, if the difficulty could have been obviated by amendment had the objection been made before trial. R. S. sec. 4706; State v. Whitton, 72 Wis. 18; Sires v. State, 73 Wis. 251.
The difficulty here consists in an apparent lack of an object to the verb “publish.” It is very evident that the pleader intended to charge that the defendant published the libel which is set out, but, by an unfortunate arrangement •of words, under strict rules of grammatical construction it ■does not seem to be charged that he published anything. There are no punctuation marks in this part of the sentence. It is quite evident that if one phrase of the sentence could be read parenthetically, or rejected as surplusage, there would be a perfectly good allegation of publication. The phrase referred to is, “ In a certain part of which newspaper so *588published as aforesaid there were and are contained.” We think, had the objection been made before trial, the court would have been entirely justified in ordering an amendment of the information by placing this part of the sentence in parentheses, or dashes, or other marks which would clearly indicate its parenthetical character, and thus make sense of that which was obscure. Many cases have held that words, and even sentences, which obstruct the' sense in an information, may be rejected, if thereby it is made sensible. Rex v. Morris, 1 Leach, 109; Comm. v. Randall, 4 Gray, 36; Bish. New Or. Proc. § 481, and cases cited.
It is not necessary to reject anything in this case. It is only necessary to read the- clause in question parenthetically, and the meaning is perfect. Doubtless, this was the view which the trial court took of the matter, and we entirely approve it. There are no other questions raised which require discussion.
By the Court.— J"udgment affirmed.